Citation Nr: 1449767	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2008, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In April 2009, the Board issued a decision which denied the Veteran's claim, finding that the competent and probative medical evidence of record did not demonstrate that the Veteran had a diagnosis of PTSD based on an independently verifiable in-service stressor.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a January 2011 single-judge Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for further development and adjudication.  In October 2011, the Board remanded the appel for further development, and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is again necessary in this case.  In October 2011, the Board remanded the appeal so that a VA examination could be performed and any additional mental health treatment records could be obtained.   The VA examination was completed in February 2014, and a search of VA treatment records indicated that the Veteran had not sought psychiatric treatment during the period from September 2007.  However, the February 2014 VA examiner stated that the Veteran had never complained of any mental health problems since the October 2006 VA examination and cited negative PTSD and depression screens from several dates between September 2007 and April 2013, as well as stating that there were no mental health disabilities noted on the Veteran's problem list.  While the Board has no reason to doubt the accuracy of the examiner's reporting regarding the content of these medical records, as he relied on them in forming the opinion and they are relevant to the issue, the Board must again remand the claim so that all outstanding VA treatment notes for the Veteran may be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran from the VA Northern Indiana Health Care System, and all associated outpatient clinics, dated from September 2007 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



